Case 2:19-cv-00142-SPC-MRM Document 16 Filed 05/21/19 Page 1 of 3 PageID 119



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                               CASE NO. 19-CV-142-SPC-MRM


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

                      Plaintiff,

       v.

JOHN DOE subscriber assigned IP address
174.63.150.232, an individual,

                      Defendant.

 SUPPLEMENTAL AUTHORITY AND ARGUMENT TO OBJECTION TO SUBPOENA
    TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
   INSPECTION OF PREMISES IN CIVIL ACTION ISSUED TO COMCAST CABLE
     COMMUNICATIONS, INC.; MOTION TO QUASH SUBPOENA; AND, IN THE
 ALTERNATIVE, MOTION FOR PROTECTION AND LEAVE TO FILE UNDER SEAL

       COMES NOW John Doe Subscriber assigned IP address 174.63.150.232 (“John Doe”),

with non-binding, but persuasive authority to supplement its previous Objection/Motion [Dkt #

10]. (See Attachment 3, Strike 3 Holdings, LLC v. Doe, 2019 WL 2022452, No. 18-CV-2132

(E.D.N.Y. March 21, 2019)) (denying motion for expedited discovery in thirteen Strike 3

Holdings, LLC v. John Doe cases).

       On March 21, 2019, a magistrate judge in the Eastern District of New York, denied the

very same Plaintiff Strike 3 Holdings, LLC’s (“Plaintiff”) motion for expedited discovery in

thirteen cases, using a nuanced procedural analysis, which John Doe moves this Court to adopt.

As distinguished by that federal court, and acknowledged by Plaintiff in that case, the factors

applied in Arista Records LLC v. Doe 3, et al., 604 F.3d 110, 119 (2d Cir. 2010), are

distinguishable from the facts in this case (and in the E.D. of New York cases), in that Arista was
Case 2:19-cv-00142-SPC-MRM Document 16 Filed 05/21/19 Page 2 of 3 PageID 120



not applied under Rule 26 for expedited discovery, but under Rule 45, after already “securing

judicial leave to conduct expedited discovery.” See Attachment 3 at 4. The Arista Court “had

no occasion to review the propriety of the decision that the plaintiff had made the threshold

showing of good cause to engage in expedited discovery.” Id. As such, Judge Orenstein noted

that the analysis should rightfully be maintained under Federal Rule of Civil Procedure 26, and

its standard of “good cause” to grant expedited discovery, though noting that the Arista factors

certainly inform that decision on whether “good cause” is met. Id. at 5. At this juncture, this

Court has the ability to review whether Plaintiff has made a threshold showing of good cause.

And there is none here.

       Given the near identical nature of these cases, one can expect the near identical responses

from Plaintiff. Notably, the New York federal court found legislative solutions are potentially

available and have been considered to deal with this unexpected problem, and his court’s charter

is not to provide extraordinary relief in the absence of those solutions being pursued by

appropriate legislative action:

               If courts routinely grant the kind of ex parte requests for expedited
               discovery at issue here, despite the general prohibition against such
               discovery and the heightened scrutiny that courts should apply to
               ex parte discovery motions, then the legislative branch will have
               no incentive to make the policy decision about whether such
               expedited discovery should generally be available despite the
               potential burdens to internet users.

Id. at 11. For the same reasons noted by that court, most especially “the certainty that such an

approach will impose needless burdens on innocent individuals’ counsels against a good finding

of good cause to permit expedited discovery,” this Court should follow suit, by finding Plaintiff’s

motion for expedited discovery lacks “good cause” to be granted.




                                                2
Case 2:19-cv-00142-SPC-MRM Document 16 Filed 05/21/19 Page 3 of 3 PageID 121



 Dated: May 21, 2019.                 BANKER LOPEZ GASSLER P.A.

                                      s/ Benjamin G. Lopez
                                      Adam S. Kantor
                                      Benjamin G. Lopez
                                      Attorneys for John Doe Subscriber
                                      501 E. Kennedy Blvd.
                                      Suite 1700
                                      Tampa, FL 33602
                                      813.221.1500


                                      DAVIS & KUELTHAU, SC

                                      s/ Dillon J. Ambrose
                                      Dillon J. Ambrose
                                      Attorneys for John Doe Subscriber
                                      111 E. Kilbourn Avenue
                                      Suite 1400
                                      Milwaukee, WI 53202
                                      414.276.0200




                                     3
T:\DOCS\06135\46686\13740424
